El Juez Prestdeute Sr. del Torio,
emitió la opinión del tribunal.
Se ha presentado en este caso un escrito firmado por va-rios distinguidos abogados en solicitud de que Justo A. Casablanca sea admitido a prestar juramento para el ejercicio de la abogacía.
Para que este tribunal, dados los hechos realizados por el dicho Casablanca que se Consignan en la decisión de abril 25 de 1922, estuviera justificado en adoptar la medida que se solicita, se necesita algo más que el escrito presentado contentivo de la opinión de los firmantes. Es necesario co-nocer los hechos concretos que sirvieron de base a la opi-nión. En casos de esta naturaleza, los abogados que a vir-tud de una observación directa y dándose cuenta de la res-ponsabilidad que contraen, tomen la decisión, por creerlo así de justicia, de solicitar la admisión al juramento, debe-rían concurrir personalmente ante la corte a exponer las razones que tienen para ello.

iSin lugar la solicitud.

*668Jueces concurrentes': Sres. Asociados Wolf, Aldrey y Hutchison.
El Juez Asociado Sr. Franco Soto no intervino en la re-solución de este caso.